Citation Nr: 0110018	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  95-06 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for dermatomycosis 
pedis.

2.  Entitlement to service connection for 
hypertriglyceridemia.

3.  Entitlement to service connection for hepatopathy.

4.  Entitlement to service connection for malaria.


ATTORNEY FOR THE BOARD

K. Johnson, Counsel






INTRODUCTION

The veteran served on active duty from June 1968 to March 
1992.

These matters came to the Board of Veterans' Appeals (Board) 
from a decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Washington, DC.  


FINDINGS OF FACT

1.  There is competent (medical) evidence of record that the 
veteran incurred dermatomycosis pedis during service and that 
he currently has the condition.

2.  There is no competent (medical) evidence of hepatopathy. 

3.  Hypertriglyceridemia is a laboratory finding, and not a 
disability within the meaning of the applicable law and VA 
regulations.

4.  There is competent (medical) evidence that the veteran 
incurred malaria during service and that he currently has the 
condition.  


CONCLUSIONS OF LAW

1.  Service connection for dermatomycosis pedis is warranted.  
38 U.S.C.A. §§ 1110, 1131, (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. § 3.303 (2000).

2.  Entitlement to service connection for hepatopathy is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. § 3.303 (2000).

3.  Entitlement to service connection for 
hypertriglyceridemia is not warranted.  38 U.S.C.A. §§ 1110, 
1131, (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.303 
(2000).

4.  Service connection for malaria is warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's entrance examination was conducted in March 
1968.  The medical history and examination reports were 
negative for complaints or findings with regard to reports of 
malaria, skin conditions, hypertriglyceridemia and 
hepatopathy.  In January 1969, the veteran complained that he 
was having problems taking his malaria pills.  In March 1969, 
he was treated for malaria.  

A biannual examination was conducted in July 1973.  The 
medical history included a notation that the veteran had been 
treated for malaria in 1969, but was negative with regard to 
skin conditions, hypertriglyceridemia and hepatopathy.  The 
examination report was negative for such conditions.  A 
flight physical was conducted in December 1974, and the 
medical history and examination reports were negative with 
regard to complaints of dermatomycosis pedis, 
hypertriglyceridemia, hepatopathy, or malaria.  The report of 
a September 1976 periodic examination and accompanying 
medical history were negative with regard to complaints of 
dermatomycosis pedis, hypertriglyceridemia, hepatopathy, or 
malaria.  A November 1982 periodic examination was also 
negative with regard to the conditions at issue.  

In 1987, the veteran was seen for complaints of right lower 
quadrant pain, and problems with the gallbladder were 
suspected.  Various tests were undertaken, but a condition 
was not diagnosed.  At the time of a periodic examination in 
December 1988, the veteran indicated a medical history which 
included skin conditions, gallbladder trouble or gallstones, 
as well as stomach, liver or intestinal trouble.  It was 
noted that the veteran had experienced right upper abdominal 
pain, not related to eating.  Ultrasound was normal; 
diagnosis was not made.  Physical examination was normal with 
regard to the skin, liver, hypertriglyceridemia, and malaria.  

A periodic examination was conducted in May 1991.  At that 
time, the veteran offered a medical history which included 
jaundice or hepatitis, as well as frequent indigestion, and 
stomach, liver or intestinal trouble.  He also reported 
problems with constant skin peeling on the right foot.  It 
was noted that the veteran experienced upper right quadrant 
pain with gastritis via esophagogastroduodenoscopy in 1989.  
Physical examination was normal with regard to the skin and 
there were no findings with regard to the liver, 
hypertriglyceridemia, and malaria.

The report of a March 1992 retirement examination and medical 
history noted the veteran's report of problems with recurrent 
fever with cold sweats.  He also complained of pain in the 
upper right abdomen and pain in his hands and feet during 
periods of cold weather.  He further noted that the fingers 
and toes are painful and turn purple in cold weather and that 
he had a history of frostbite.  He indicated "don't know" 
with regard to matters of stomach, liver or intestinal 
trouble, and gallbladder trouble or gallstones.  On physical 
examination, the examiner noted that the veteran did not want 
to seek further follow-up for night sweats.  No pertinent 
defects or diagnoses were noted.  

A VA examination was conducted in September 1992.  The 
veteran complained of recurrent tinea pedis, but the 
examination did not reveal signs of dermatomycosis pedis.  
The skin of the feet was described as dry, warm and well-
circulated.  The examiner mentioned that there was no visible 
sign of exacerbation of malaria and tuberculosis, and that 
the hemogram was within normal limits.  The examiner reported 
diagnoses of suspicion of Raynaud's syndrome 
(constitutional), slight hypertriglyceridemia, suspicion of 
hepatopathy, and recurrent dermatomycosis pedis.  Regarding 
hepatopathy, the examiner indicated that the cholinesterase 
was below normal range.

The veteran was examined for VA in January 1996 at which time 
no skin conditions were noted.  It was noted that about three 
to four times a year, the veteran experiences chills and high 
fever with fatigue, generalized weakness and feeling of 
illness.  There was mention of occasional pain in the right 
costal margin which was possibly related to the liver or 
gallbladder.  On examination, the abdomen was soft, and the 
liver edge was enlarged, hard and painful to palpation and 
pressure.  The spleen was not palpable and the bowel sounds 
were normal.  The examiner reported a diagnosis of atypical 
malaria, but no diagnoses referable to the liver or 
gallbladder.

The report of a January 1998 examination conducted for VA was 
silent for any findings or complaints regarding skin 
conditions.  It was mentioned that the veteran experiences 
occasional pain at the right costal margin and that he 
underwent several diagnostic procedures two years prior.  The 
veteran could not recall which facility conducted the 
testing, but he was positive that no pathology had been 
found.  The examination of the abdomen revealed that it was 
soft and tender, and that the liver edge below the right 
costal margin was palpable.  There was no local tenderness or 
pain anymore, and the spleen was not palpable.  There were no 
masses, muscular resistance or defense.  Bowel sounds were 
normal.  An examination of the endocrine system did not 
reveal evidence of disease.  The examiner noted a diagnosis 
of atypical malaria.  

Legal Analysis

The Board is satisfied that all relevant facts have been 
properly developed and that VA has fulfilled its duty to 
assist the veteran as mandated by Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The 
veteran has been informed of the evidence necessary to 
substantiate his claim and provided an opportunity to submit 
such evidence.  Moreover, VA has conducted reasonable efforts 
to assist him in obtaining evidence necessary to substantiate 
his claim.  In this respect, the RO has made numerous 
attempts to develop the record and has obtained the veteran's 
treatment records and conducted an examination of the 
appellant.  Finally, the veteran has not identified any 
additional, relevant evidence that has not been requested or 
obtained.  Accordingly, the Board finds that the duty to 
assist has been fulfilled.  Id.

Under applicable criteria, service connection will be granted 
for a disability resulting from personal injury suffered or 
disease incurred or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(2000).  Service connection may also be granted for a disease 
first diagnosed after service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

When all the evidence is assembled, VA must determine whether 
the evidence supports the claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990). 

Dermatomycosis Pedis

Based on a longitudinal review of the medical evidence of 
record, it is reasonable to conclude that the veteran did not 
have a skin condition when he entered service and that such 
complaints were eventually documented many years into his 
service as per the 1991 medical history report.  A VA 
examination was conducted the year he was discharged from 
service and his complaints of the condition were noted.  
However, the examination was negative with regard to 
manifestations at that particular time, and the subsequent 
examination reports are silent with regard to this condition.  
Although that is the case, in 1992 the VA examiner did report 
a diagnosis of dermatomycosis pedis and described the 
condition as "recurrent", which clearly suggests the 
chronic nature of the condition.  Therefore, it is reasonable 
to conclude that while it may not always be apparent, the 
veteran does suffer from dermatomycosis pedis which initially 
became manifest during service and has continued since that 
time.  It is the Board's judgment that the evidence is in 
relative equipoise, such that doubt must be resolved in the 
veteran's favor.  Accordingly, the Board finds that 
dermatomycosis pedis was incurred in service.    

Hypertriglyceridemia

Here, service connection is not warranted for 
hypertriglyceridemia.  Hypertriglyceridemia is defined as an 
excess of triglycerides in the blood.  Dorland's Illustrated 
Medical Dictionary 802 (28th ed. 1994).  As such, this 
condition represents only a laboratory finding, and not an 
actual disability in and of itself for which VA compensation 
benefits are payable.  See 61 Fed. Reg. 20440, 20445 (May 7, 
1996).  Therefore, there is no legal basis to grant this 
claim.  As the law, rather than the evidence, is dispositive 
in this case, the claim is denied.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

Hepatopathy

In this case, a primary and essential element has not been 
met with respect to the claim at issue.  There is no 
competent evidence that the veteran currently has 
hepatopathy.  

The service medical records, including medical history 
reports, do reflect complaints involving the right lower and 
upper quadrants.  However, liver disease was not diagnosed 
and the examiners were exploring problems with the 
gallbladder as the source of the veteran's complaints.  
Service medical records are negative with regard to the 
diagnosis of hepatopathy.  Furthermore, post-service 
examination reports are void of reported diagnosis of a liver 
disease.  

Arguably, the reported diagnosis of suspicion of hepatopathy 
in the 1992 VA examination report would demonstrate that a 
medical professional has determined that the veteran does 
have some sort of liver disease.  However, confirmation or 
further discussions of those suspicions or of a diagnosis, do 
not appear in that report or in the subsequent VA examination 
reports.  Therefore, there is no competent evidence that the 
veteran currently has hepatopathy. 

As noted in the medical reports of record, the veteran has 
made complaints with regard to his abdominal area.  However, 
those complaints have not been linked to a liver disease.  
Furthermore, the complaints, standing alone, are not 
sufficient to be considered a disability for purposes of 
entitlement to service connection.  For instance, in the case 
Sanchez-Benitez v. West, 13 Vet App 282 (1999), the United 
States Court of Appeals for Veterans Claims (Court) made a 
distinction between the consideration of pain as it pertains 
to the rating of a service-connected disability and the 
consideration of pain as a disability for which service 
connection may be granted.  Essentially, the Court held that 
pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  That 
is the case here since an underlying malady has not been 
identified.  

Normally, where the issue is factual in nature, e.g., whether 
an incident or injury occurred in service, competent lay 
testimony, including the veteran's solitary testimony may 
constitute sufficient evidence.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  Therefore, the veteran's statements are 
sufficient to show that he experiences certain symptoms and 
problems.  However, the Court has held that where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to render a medical 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
That is not the case here, since the medical evidence of 
record is negative with regard to the diagnosis of a liver 
disease.  Therefore, standing alone, the veteran's statements 
are not sufficient to show that he currently has this 
disability.  

Arguably, the medical history reported by the veteran at the 
time of the retirement and VA examination conducted within 
the year of his separation from service in 1992, would 
indicate that at some point during service he suffered from 
or was diagnosed with hepatopathy.  However, in LeShore v. 
Brown, 8 Vet. App. 406 (1995), the Court held that medical 
professionals are not competent to transform a lay history, 
unenhanced by medical comment, into competent medical 
evidence based on their status as medical professionals.  In 
this case, despite the reported history, the VA and 
retirement examinations were negative, and, as discussed 
above, noted only a suspicion.  

Here, the preponderance of the evidence is against the 
veteran's claim since there is no medical evidence which 
reflects a diagnosis of hepatopathy, and the only medical 
statement of record indicates that the condition was 
suspected.  Therefore, the application of the benefit of the 
doubt doctrine contemplated by 38 U.S.C.A. § 5107 is not 
warranted.  Gilbert.  Service connection for hepatopathy is 
not warranted, and the appeal is denied.  

Malaria

Based on a longitudinal review of the medical evidence of 
record, it is reasonable to conclude that the veteran did not 
have malaria when he entered service and that he was 
diagnosed with and treated for the disease during service in 
1969.  The history of the disease, as well as the veteran's 
continued complaints of chills, fever, fatigue and feeling of 
illness, were made throughout his period of service as 
evidenced by the service medical history and examination 
reports.  Also, at the time of his retirement examination, it 
was noted that the veteran did not desire further follow-up 
with regard to his complaints.  This suggests that his 
problems with malaria had continued even though he refused 
further medical assistance.  Also, the post-service 
examination reports reflect the history of malaria, current 
complaints, and a diagnosis of atypical malaria.  
Essentially, the reported diagnosis implies that the veteran 
still suffers from the disease.  Therefore, the preponderance 
of the evidence favors his claim, service connection for 
malaria is warranted. 


ORDER

Entitlement to service connection for dermatomycosis pedis 
has been established, and the appeal is granted.  

Entitlement to service connection for hypertriglyceridemia 
has not been established, and the appeal is denied.

Entitlement to service connection for hepatopathy has not 
been established, and the appeal is denied.  

Entitlement to service connection for malaria has been 
established, and the appeal is granted.




		
	M. E. LARKIN
	Acting Member, Board of Veterans' Appeals



 

